DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on September 1, 2022 is acknowledged.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Objections
Claim 5 is objected to because of the following informalities:  the wording to describe which components are reflected by the numbers in the mixing ratio is a bit confusing. The claim should more clearly articulate that the first mixture is combined with poloxamer at a mixing ratio of 1:2 to 20, where “1” corresponds to the first mixture amount and 2 to 20 corresponds to the poloxamer amount.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites the presence of a component that is already required in the composition.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Journal of Applied Polymer Science 2018 135(11):46004:1-10) in view of Chuacharoen et al. (Molecules 2019 24: 2744:1-12), Rezazadeh et al. (Pharmaceutical Development and Technology 2019 24(3):357-367), Chatterjee et al. (Scientific Reports 2019 9:11658:1-13), and Lim et al. (US PGPub No. 2051/0196604) as evidenced by Candall (US Patent No. 5,945,409).
Lee et al. teach the production of a topical lipid nanoparticle embedded thermoresponsive hydrogel (see abstract). The nanoparticles are composed of a mixture of lecithin and polysorbate 80 (also known as Tween® 80) along with a curcumin cargo that is ultrasonically homogenized to an average particle size of 140-150 nm (see page 2 first column second full paragraph and page 6 first column last partial paragraph; instant claim 3). A slurry of the nanoparticles in water is combined with an aqueous solution of Pluronic® F-127 (poloxamer 407) and xanthan gum (see page 2 second column first-second full paragraphs; Crandall column 8 lines 52-54; instant claim 4). The aqueous hydrogel solution is made by dissolving Pluronic® F-127 in water and then dissolving xanthan gum into the solution at a desired ratio (see page 2 second column first full paragraph). Lee et al. teach that both xanthan gum and hyaluronic acid have been added into Pluronic® thermoresponsive gels to overcome the bio-surface adhesion weakness of the Pluronic® (see page 1 first column-second column first partial paragraph; instant claims 1 and 6). The ratio of lecithin to polysorbate 80 to poloxamer is 1:1:10 (see page 2 first column last partial paragraph-second column first partial paragraph; instant claims 2 and 5). The instantly claimed preparation of separate aqueous solutions of components and freeze drying are not detailed by Lee et al.
Chuacharoen et al. teach the production of curcumin loaded lipid nanoparticles by mixing an oil solution of curcumin with an aqueous solution of polysorbate 80 and lecithin, then subjecting the mixture to homogenization (see page 8 second full paragraph). The resulting particles have an average size that ranges from 44 to 194 nm, depending on the proportions of surfactant (see table 1).
Rezazadeh et al. teach a thermoresponsive topical hydrogel composed of both hyaluronic acid and Pluronic® F-127 (see abstract). The gel components are physically mixed in aqueous solution and the final product is freeze dried (see page 3 second full paragraph and page 4 second-third full paragraphs).
Chatterjee et al. teach a thermoresponsive hydrogel with embedded nanoparticle encapsulated drug (see abstract). The hydrogel is a physical mixture of hyaluronic acid and Pluronic® F-127  (see abstract, page 358 second column first full paragraph, page 359 second column last partial paragraph-page 360 first column first partial paragraph).
Lim et al. teach the preparation of a hydrogel that includes both hyaluronic acid and Pluronic® F-127 (see paragraph 44). An aqueous solution of each component is prepared, then these solutions are combined at a desired ratio (see paragraph 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nanoparticle-hydrogel composite of Lee et al. by exchanging hyaluronic acid for the xanthan gum. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome and based on the teachings of Chatterjee et al. and Rezazadeh et al. who teach hyaluronic acid-Pluronic® F-127 physical mixtures for thermoresponsive hydrogels. It additionally would have been obvious to make the lecithin and polysorbate 80 based nanoparticles by generating a solution of the oil component and lecithin, then generating a solution of water, lecithin, and polysorbate 80, then combining the two and processing them via the homogenization procedures taught by Lee et al. that include sonication. The inclusion of the lecithin in the water solution as opposed to the oil solution would have been obvious in view of Chuacharoen who teach it is a similarly suitable technique for generating lecithin and polysorbate based nanoparticles of the size desired by Lee et al. There are a finite number of ways to order the addition of the nanoparticle dispersion to the water, hyaluronic acid, and Pluronic® F-127 that constitute the hydrogel. While Lee et al. premix the components of the thermoresponsive hydrogel in water prior to combination with the nanoparticle dispersion, Lim et al. teach that such hydrogels can be made by serial addition of each component in aqueous solution. Therefore the addition of an aqueous solution of Pluronic® F-127 (poloxamer) to the nanoparticle dispersion followed by an aqueous solution of hyaluronic acid would have been an obvious choice. Additionally,  MPEP 2144.04IVC highlights In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), noting that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. The disclosure does not provide evidence of an unexpectedly superior outcome being gleaned from their order of ingredient addition. Finally, freeze drying of the final product would have been obvious based upon Chatterjee et al. who detail this form as a useful final product form as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 1-6 are obvious over Lee et al. in view of Chuacharoen et al., Rezazadeh et al., Chatterjee et al., and Lim et al. as evidenced by Candall.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/           Examiner, Art Unit 1615